DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-174546, filed on September 25, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an information acquisition part configured to acquire braking state information in claims 1-20, and
a travel control part configured to perform either or both of travel control of two types in claims 1-5, and 8-20.

In claims 1-20, the limitation “information acquisition part” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

In claims 1-5, and 8-20, the limitation “travel control part” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In claims 1-20, the limitation “information acquisition part” is disclosed as both information acquisition part 51 of ACC-ECU 41 and as information acquisition part 61 of BRK-ECU 43 in Figure 1, paragraphs 50-51, and paragraphs 57 and 62, respectively, of the specification as filed.

In claims 1-5, and 8-20, the limitation “travel control part” is disclosed as ACC-ECU 41, paragraph 170, or BRK-ECU 43, paragraph 61, or ENG-ECU 45, paragraph 68 in Figure 1 of the specification as filed.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because  
Abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph [0075], line 3, “(if No in step S12)” should read “(if Yes in step S12)”
In paragraph [0075], lines 7-8, “(if Yes in step S12)” should read “(if No in step S12)”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20, the claims are indefinite wherein it recites:
“information acquisition part”

Regarding claims 1-5, and 8-20, the claims are indefinite wherein it recites:
“travel control part”

as it cannot be determined (unclear) which instance or instances the claim is referencing in Figure 1, as both elements each have multiple instances and reference numbers and therefore the claim as a whole is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP-2017043237-A) in view of Higashimata (US-6311122-B1).

Regarding claim 1, Osawa teaches a travel controller of a subject vehicle configured to perform a travel control of the subject vehicle itself (see Osawa, Abstract, figures 1-2, regarding travel control part 33 of vehicle 1) , comprising: an information acquisition part configured to acquire braking state information which is information on a brake state of a braking device disposed in the subject vehicle, and travel road information which is information on a travel road on which the subject vehicle is traveling (see Osawa, figure 2, paragraphs 6, 37-38, and 48, regarding brake state information from fade determination unit 34, and travel road information from information acquiring unit 31, together performing the function of an information acquisition part).
Osawa does not teach the aforementioned information acquisition part with including whether or not the travel road is a downhill road.
However, Higashimata remedies this shortfall with a teaching of “a vehicular velocity control apparatus (a travel controller) for automatically controlling a vehicular velocity to follow up a preceding vehicle which is running ahead of the vehicle at a target inter-vehicle distance”, and “is constituted by a robust compensator which is a kind of a disturbance estimator and a model matching compensator which makes a whole system response characteristic substantially equal to a response characteristic of a reference model in order to provide a control system which is robust to an external disturbance such as a variation in a road gradient”, such as for example, a downhill road, where a “road surface gradient may directly be measured by means of a gradient meter (inclinometer) or may be detected from that on a present location of the vehicle through a car navigation system (see Higashimata, Abstract, figure 3, Col 5, Lines 54-67, Col 7, Lines 39-49, and Col 9, Lines 57-67).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify Osawa’s travel controller to further comprise Higashimata’s detection and response to variations in road gradient, such as a downhill road, because this would add an additional parameter to further improve the operation and performance of a travel controller by refining a determination of usage of an adaptive cruise controller (ACC) of a travel controller, and therefore, modified Osawa enables a travel control part configured to perform either or both of travel control of two types, constant speed travel control under which the subject vehicle travels at a constant speed, based on a set vehicle speed (see Osawa, paragraph 25, regarding “constant-speed cruise control is a process in which, when there is no preceding vehicle in a predetermined range, the traveling speed of the vehicle 1 (hereinafter referred to as "vehicle speed") approaches a predetermined target value (value or range of values)”, for example a set vehicle speed), and follow-up travel control under which the subject vehicle travels by following up another vehicle traveling ahead thereof, while keeping a prescribed inter-vehicular distance between the subject vehicle and the vehicle ahead (see Higashimata, Abstract, Col 1, Lines 7-10, regarding “a vehicular velocity control apparatus for automatically controlling a vehicular velocity to follow up a preceding (subject) vehicle which is running ahead of the vehicle at a target (prescribed) inter-vehicle distance”), wherein the travel control part is configured to, during activation of the travel control, when the information acquisition part acquires the travel road information showing that a travel road on which the subject vehicle is traveling is a downhill road, if a braking performance index based on the braking state information acquired by the information acquisition part is decreased with respect to a prescribed first reference threshold, then cancel the activation of the travel control (see Osawa, paragraphs 6 and 69, regarding “fade determination unit (a component of the information acquisition part) that determines whether or not a degree of possibility that a fade phenomenon occurs is equal to or higher than a first level based on an operation state of a brake”, and “when the degree of possibility that the fade phenomenon occurs (braking performance index) is equal to or higher than the predetermined level (prescribed first reference level), the travel control unit 33 prohibits ACC (cancel the activation of the travel control)”), and see Higashimata, Col 9, Lines 60-67, regarding “road surface gradient may directly be measured by means of a gradient meter (inclinometer)”, whereby, for example, a downhill road of travel can be detected), after canceling the activation of the travel control during the activation of the travel control, when the information acquisition part acquires the travel road information showing that a travel road on which the subject vehicle is traveling still continues to be the downhill road, if a braking performance index based on the braking state information acquired by the information acquisition part is increased with respect to a second reference threshold, the second reference threshold being set to a value nearer a high evaluation, compared to the first reference threshold, then allow the travel control activation to be resumed (see Osawa, paragraphs 100-102, regarding “step S3700, the fade determination unit 34 determines whether or not the count value is less than a second (reference) threshold value which is a value equal to or less than the first (reference) threshold value. That is, the fade determining unit 34 determines whether or not the degree of possibility that the fade phenomenon occurs (braking performance index) is less than the second (reference threshold) level, which is lower than or equal to the first (reference threshold) level, based on the operation state of the service brake 21”, and “when the count value is less than the second (reference) threshold value”, step 3800 is performed, whereby “the fade determination unit 34 turns off the fade caution flag (or maintains the off state)” and the travel control activation may be resumed), and, after canceling the activation of the travel control during the activation of the travel control, when the information acquisition part acquires the travel road information showing that the travel road on which the subject vehicle is traveling is not a downhill road any longer, even if a braking performance index based on the braking state information acquired by the information acquisition part is not increased with respect to the second reference threshold, then allow the travel control activation to be resumed (see Higashimata, figure 7, Col 8, Lines 59-64, and Col 9, Lines 57-67, regarding “operational flowchart (figure 7) for explaining a prevention procedure on the occurrence of the brake fade phenomenon executed in the follow-up run controller”, and “reference value KbP (for example, a second reference threshold) on the continuous brake manipulated variable (braking performance index) may be corrected in accordance with the road surface gradient”, whereby, for example, a change in gradient away from a downhill road may correct/adjust KbP sufficiently to cross a second reference threshold to enable (resume) follow-up run control (travel control activation).

Regarding claim 2, modified Osawa teaches the travel controller according to claim 1, including wherein the information acquisition part is configured to further acquire vehicle ahead information which is information on a vehicle ahead traveling in front of the subject vehicle, including whether or not any vehicle ahead is present in front of the subject vehicle, wherein, after canceling the activation of the travel control during the activation of the travel control, when the information acquisition part acquires the travel road information showing that a travel road on which the subject vehicle is traveling is not a downhill road any longer and also acquires the vehicle ahead information showing that a single unit of a vehicle ahead is present in front of the subject vehicle, a first evaluation threshold used in determining whether or not the travel control activation is allowed to be resumed is set to a value nearer the high evaluation, compared to the second reference threshold, and wherein, after canceling the activation of the travel control during the activation of the travel control, when the information acquisition part acquires the travel road information showing that a travel road on which the subject vehicle is traveling is not a downhill road any longer and also acquires the vehicle ahead information showing that a single unit of a vehicle ahead is present in front of the subject vehicle, if a braking performance index based on the braking state information acquired by the information acquisition part is increased with respect to the first evaluation threshold, the travel control part is configured to allow the travel control activation is to be resumed (see Higashimata, figures 1A and 7, Col 2, Lines 46-53, Col 8, Lines 59-64, and Col 9, Lines 57-67, regarding” inter-vehicle distance sensor 1 is a sensor head of a radar type such that a laser beam is scanned over a given scanning angle in a width-wise direction (a leftward-and-rightward direction at a forward detection zone to the vehicle) and the reflected beams are received from an object(s) present in, generally, the forward detection zone defined by the scanning angle to detect the object(s), for example, a preceding vehicle (a single unit of a vehicle ahead)”, and  “operational flowchart (figure 7) for explaining a prevention procedure on the occurrence of the brake fade phenomenon executed in the follow-up run controller”, and “reference value KbP (for example, a second reference threshold) on the continuous brake manipulated variable (braking performance index) may be corrected in accordance with the road surface gradient”, whereby, for example, a change in gradient away from a downhill road may correct/adjust KbP sufficiently to cross a second reference threshold to enable (resume) follow-up run control (travel control activation).


Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

September 9, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661